      Case 7:20-cv-00281 Document 6 Filed on 09/29/20 in TXSD Page 1 of 3




                        THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                                )
                 Plaintiff,                              )
                                                         )       CIVIL NO. 7:19-CV-200
       vs.                                               )
                                                         )
11.35 ACRES OF LAND, MORE OR LESS,                       )   TRACT NO.
SITUATE IN STARR COUNTY, TEXAS;                          )
AND RAFAEL CASTRO JIMIENEZ,                              )   RGV-RGC 5075
                   Defendants.                           )
                                                         )
                                                         )
                                                         )
UNITED STATES OF AMERICA,                                )
Plaintiff,                                               )
                                                         )        CIVIL NO. 7:20-CV-281
       vs.                                               )
                                                         )   TRACTS NO.
0.755 ACRES OF LAND, MORE OR LESS,                       )
SITUATE IN STARR COUNTY, TEXAS;                          )   RGV-RGC 5075
AND RAFAEL CASTRO JIMIENEZ, ET AL.                       )
                  Defendants.                            )


   UNITED STATES OF AMERICA’S UNOPPOSED MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       COMES NOW PLAINTIFF UNITED STATES OF AMERICA, pursuant to Federal Rules

of Civil Procedure 42(a) and 71.1(b), and moves the Court to consolidate the above-styled cases

for all purposes, and in support thereof would show the Court as follows:

   1. On June 10, 2019, Plaintiff United States of America filed Civil Action No. 7:19-CV-200

       against 11.35 Acres of Land, More or Less, Situate in Starr County, State of Texas; and

       Rafael Castro Jimenez, condemning a perpetual road easement in a tract of land identified

       as RGV-RGC-5075 and a temporary access easement in a tract of land identified as RGV-

                                           Page 1 of 3
       Case 7:20-cv-00281 Document 6 Filed on 09/29/20 in TXSD Page 2 of 3




        RGC-5075 for construction of the border fence.

    2. On September 17, 2020, Plaintiff United States of America filed Civil Action No. 7:20-

        CV-281 against 0.755 Acres of Land, More or Less, Situate in Starr County, State of Texas;

        and Rafael Castro Jimenez, et al., condemning a perpetual road easement in a tract of land

        identified as RGV-RGC-5075 and a temporary access easement in a tract of land identified

        as RGV-RGC-5075 for construction of the border fence.

    3. Federal Rule of Civil Procedure 71.1(b) provides that the plaintiff “may join separate

        pieces of property in a single action, no matter whether they are owned by the same persons.

        ...” In these cases, Plaintiff has determined that the subject property from which the

        estates are acquired is owned by the same individual.    To require separate condemnation

        proceedings for each case which involves the same tract of land, merely because they were

        instituted separately, “would be unduly burdensome and would serve no useful purpose.”

        See Note to FRCP 71.1(b).

    4. The above-captioned cases are all still pending before this Court, and they all include

        common issues of law and fact. Consolidation will further conserve judicial resources and

        resolve the cases in a more efficient manner than if they remain separated.

        WHEREFORE, Plaintiff requests that Civil Action Nos.7:19-CV-200 and 7:20-CV-281 be

consolidated for all purposes, and for such other and further relief to which Plaintiff may show

itself justly entitled to receive.

                         CERTIFICATE REGARDING CONFERENCE

        The undersigned could not confer with landowner since the inception of these cases, as it

is believed the landowner has fled to Mexico for legal reasons. Since the United States could not


                                            Page 2 of 3
       Case 7:20-cv-00281 Document 6 Filed on 09/29/20 in TXSD Page 3 of 3




confer with the landowner in this case, the United States does not know if the defendant is opposed

to this motion.

                                      Respectfully submitted,

                                              RYAN K. PATRICK
                                              United States Attorney
                                              Southern District of Texas

                                      By:     s/ Alexander N. DerGarabedian__________
                                              ALEXANDER N. DERGARABEDIAN
                                              Assistant United States Attorney
                                              Southern District of Texas No. 3381593
                                              New York Bar No. 5103577
                                              1701 W. Bus. Highway 83, Suite 600
                                              McAllen, TX 78501
                                              Telephone: 956-992-9380
                                              Facsimile: (956) 618-8016
                                              E-mail: alexander.dergarabedian@usdoj.gov

                                 CERTIFICATE OF SERVICE

        The undersigned certifies that he served a true and correct copy of the foregoing Disclosure
of Interested Parties to the last known address of the parties in this case by first-class U.S. mail,
postage prepaid, on September 29, 2020.

                                      By:     s/ Alexander N. DerGarabedian__________
                                              ALEXANDER N. DERGARABEDIAN
                                              Assistant United States Attorney




                                            Page 3 of 3
